Order entered March 6, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01473-CV

                           PINNACLE PROPANE, LLC, Appellant

                                                V.

                                 MICHAEL KLEIN, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-16057

                                            ORDER
       On February 13, 2019, we ORDERED court reporter Vielica Dobbins to file a

supplemental reporter's record requested by appellant no later than February 25, 2019. To date,

the record has not been filed. Because this accelerated appeal cannot proceed without a complete

record, we ORDER Ms. Dobbins to file the supplemental reporter's record no later than March

13, 2019.

       We note that at the time Ms. Dobbins recorded the proceedings in the underlying case,

she was the official court reporter of the 134th Judicial District Court. She is now the official

court reporter of the 193rd Judicial District Court. Accordingly, a copy of this order shall be sent

to the Honorable Dale B. Tillery, Presiding Judge of the 134th Judicial District Court; the

Honorable Bridgett N. Whitmore, Presiding Judge of the 193rd Judicial District Court; Tina
Thompson, Official Court Reporter of the 134th Judicial District Court; Ms. Dobbins; and, the

parties.




                                                  /s/    BILL WHITEHILL
                                                         JUSTICE